Citation Nr: 1448018	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  06-02 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for heart disease.

2.  Entitlement to service connection for a psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Jodee R. Dietzenbach, Attorney


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The appellant served on active duty in the United States Navy from September 1987 to September 1991.  

In January 2004, the RO denied the appellant's claim of entitlement to service connection for a heart condition.  The appellant disagreed with that decision, and this appeal ensued.  

In May 2008, the Board of Veterans' Appeals (Board) confirmed and continued the RO's January 2004 decision.  

In July 2008, the appellant claimed entitlement to service connection for a psychiatric disorder, claimed as PTSD.  In April 2009, the RO denied that claim.  The appellant also disagreed with that decision, and that issue was added to the appeal of entitlement to service connection for a heart disorder.  

In June 2009, pursuant to a joint motion by the appellant and the VA, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's May 2008 decision and remanded the matter to the Board for compliance with the instructions in the joint motion.

In January 2010, the Board remanded the issues of entitlement to service connection for a heart disorder and a psychiatric disorder to the RO for further development.  

In October 2013, following the requested development, the RO confirmed and continued the denials of entitlement to service connection for a heart condition and entitlement to service connection for a psychiatric disorder.  Thereafter the case was returned to the Board for further appellate action.  
In December 2013, the appellant had a video conference with the Acting Veterans Law Judge whose signature appears at the end of this decision.  The video conference transcript shows that the Acting Veterans Law Judge explained the issues fully and suggested the submission of evidence that the claimant may have overlooked and that would be advantageous to his position.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Therefore, there was no prejudice to the appellant's claim as a result of the conduct of that video conference.  See Bryant, 23 Vet. App. at 498 (citing to 38 U.S.C. § 7261(b)(2); Shinseki v. Sanders, 129 S. Ct. 1696, 1704 (2009)).

After reviewing the record, the Board finds that additional development of the evidence is warranted with respect to the issue of entitlement to service connection for a psychiatric disorder, claimed as PTSD.  Accordingly, that issue will be addressed in the REMAND portion of the decision below.


FINDING OF FACT

The appellant's atherosclerotic heart disease was at least subclinically present and progressing prior to his separation from the service.  


CONCLUSION OF LAW

Heart disease, diagnosed as ischemic heart disease secondary to atherosclerotic heart disease of native and bypass coronary arteries, was incurred in the service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).  



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the appeal, the Board must determine whether the VA has met its statutory duty to assist the appellant in the development of his claim of entitlement to service connection for heart disease.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  In this case, the Board finds that VA has met that duty.

After receiving his claim, the VA informed the appellant of the criteria for service connection, as well as that for rating service-connected disabilities and for assigning effective dates, should service connection be granted.  The VA also informed the appellant of the information and evidence necessary to substantiate and complete his claim, including the evidence to be provided by him and notice of the evidence the VA would attempt to obtain.  In response, the appellant has submitted a substantial amount of evidence.

In sum, the appellant  has been afforded a meaningful opportunity to participate in the development of his appeal with respect to service connection for heart disease.  He has not identified any outstanding evidence which could support his claim; and there is no evidence of any VA error in notifying or assisting him that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the issue of entitlement to service connection for heart disease.

Analysis

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 
Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except for defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or when clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2003).  VA bears the burden of proof to rebut the presumption.  Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  

A review of the appellant's service treatment records and his August 1987 service entrance examination and his July 1991 service separation examination are negative for any complaints or clinical findings of a chronic, identifiable heart disorder.  Such a disorder was not reported until 1996, when the appellant was hospitalized for coronary artery disease and an acute inferior wall myocardial infarction.  

On his service entrance examination it was noted that he had required treatment for alcohol abuse in 1983 and his enlistment papers show that in 1985 and 1986, he had been arrested for public intoxication.  At the time of his entry in the service, he reported that he drank on the weekends.  In January 1988, during treatment for heart burn, it was noted that the appellant was a nonsmoker.  However, on Dental Health Questionnaires, dated in October 1987, January 1989, April 1990, and April 1990, the appellant reported that he was a smoker and that he consumed alcohol.  In January 1989, he referred himself for the treatment of alcohol dependence.  

During his July 1991 service separation examination, the appellant reported 15 years history of smoking a pack of cigarettes a day, and it was noted that he had a positive family history of high cholesterol.  A consultation with the Internal Medicine Service confirmed the presence of hyperlipidemia.  

In July 1996, the appellant was admitted to the Finley Memorial Hospital after experiencing chest pain while moving furniture.  It was noted that he had a history of elevated cholesterol for which he had taken medication.  He stated, however, that he had not taken such medication for many years.  It was also noted that he smoked cigarettes and drank alcohol to excess at times.  His family history was reportedly negative for heart disease.  Following a workup, the diagnoses were acute inferior wall myocardial infarction, history of elevated cholesterol, and tobacco use.  

In August 1996, the appellant experienced epigastric discomfort and was readmitted to the Finley Memorial Hospital.  It was noted that he had not had any alcohol since his myocardial infarction the previous month.  However, he reportedly continued to smoke a pack and a half of cigarettes a day, having smoked 2 packs a day for 15 years.  It was also noted that his mother and father had had heart attacks in their 40's and 50's, respectively.  Following a workup, the diagnosis was ischemic heart disease.  

Outpatient records, dated from February 1997 through September 2000, show that the appellant had a familial history of hyperlipidemia/hypercholesterolemia.  In September 2000, the appellant's treating cardiologist, J. W. R., M.D., stated that the appellant had known, diffuse coronary artery disease due to familial hypercholesterolemia.  In April 2004, Dr. R.., noted that atherosclerosis was a long-term progressive problem and opined that the appellant was in the presymptomatic stages at the time of his separation from the service.  

In May 2012, following a review of the appellant's claims folder, a VA cardiologist opined that is was at least as likely as not that the appellant's heart disease was the result of hyperlipidemia from the time the appellant was young.  In July 2012, following an additional review of the record, a VA health care provider concurred with the opinion that high cholesterol takes many years to manifest as heart disease.  Therefore, he concluded that the appellant's heart disease was the result of the long-term effects of high cholesterol identified at the time of the appellant's service separation examination.  

In October 2012, following an additional review of the record, a different VA cardiologist opined that the appellant's coronary artery disease and heart failure were due to all of his multiple risk factors for heart disease, tobacco abuse, alcohol abuse, and inherited familial hyperlipidemia.  Therefore, he concluded that it was less likely than not the result of service.  

In June 2014, an Independent Medical Expert reviewed the appellant's claims file.  She diagnosed the appellant's heart disease as ischemic heart disease secondary to atherosclerotic heart disease of native and bypass coronary arteries.  She also diagnosed cardiomyopathy.  She noted that the appellant's primary risk factors for heart disease were a history of tobacco use and a lifelong history of severe LDL cholesterol elevation likely of genetic etiology.  She further noted that even though his myocardial infarction had not occurred until 5 years after his separation from the service, it was at least as likely as not that his heart disease was first manifested subclinically in the service and progressed until his separation.  

In evaluating the foregoing factual situation, the Board finds an approximate balance of evidence both for and against the appellant's claim that his coronary artery disease and atherosclerosis were first manifested during his service.  While hyperlipidemia is a laboratory result and not a disability for which service connection may be established, it was a principal risk factor for his development of atherosclerotic heart disease.  Indeed, multiple practitioners have come to that conclusion.  Given the severity of the appellant's atherosclerotic heart disease at the time of his 1996 myocardial infarction, the treating and reviewing physicians have found it at least as likely as not that it was first manifested in service, if only at a subclinical level.  At the very least, the balance of evidence creates a reasonable doubt in favor of the appellant, and the claim will be decided on that basis.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, the appellant meets the criteria for service connection for ischemic heart disease secondary to atherosclerotic heart disease of native and bypass coronary arteries.  Accordingly, service connection is warranted, and to that extent, the appeal is granted.  


ORDER

Entitlement to service connection for ischemic heart disease secondary to atherosclerotic heart disease of native and bypass coronary arteries is granted.  



REMAND

The issue of entitlement to service connection for a psychiatric disorder, claimed as PTSD, is remanded for the following actions:  

1.  The appellant contends that his psychiatric disorder is due, primarily, to a personal assault in service.  In the alternative, he contends that it is due to the difficulties imposed by his service-connected heart disease.  To date, however, the appellant has not been examined by the VA in regard to that question.  

The RO must notify the appellant of its duty to assist him in the development of his claim of entitlement to service connection for a psychiatric disorder secondary to a disability for which service connection has already been established.  

2.  The appellant contends that the report of his personal assault in the service should be contained in the deck logs from the ship to which he was assigned, the USS Trippe.  

In June 2013, the Department of the Navy, Naval History and Heritage Command, reported that it was unable to locate the deck logs from the USS Trippe in its archives.  

The RO must ask the appellant for the approximate 2 month time frame during which the reported assault occurred.  The RO must then ask the National Archives and Records Administration (NARA) for the deck logs from the USS Trippe for the 2 month time frame identified by the appellant.  
Efforts to obtain the deck logs must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each federal department or agency from whom they are sought.  

3.  When the actions in parts 1 and 2 have been completed, the RO must schedule the appellant for a psychiatric examination to determine the nature and etiology of any psychiatric disorder found to be present.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

If a psychiatric disorder(s) is diagnosed, the examiner must identify and explain the elements supporting each diagnosis. 

For each diagnosis, the examiner must also state whether it is at least as likely as not (at least a 50/50 chance) that the appellant's psychiatric disorder is the result of a personal assault in the service or whether it is proximately due to or has been aggravated by his service-connected heart disease.  In order to find aggravation, the evidence must show that the appellant's psychiatric disorder underwent an increase in the underlying pathology due to the service-connected heart disease.  
With respect to aggravation, the evidence must show that any increase in the severity of the appellant's psychiatric disorder that is proximately due to or the result of the service-connected heart disease and not due to the natural progress of the psychiatric disorder.  

For each opinion, the examiner must state HOW AND WHY he or she reached the opinion they did.  If the examiner is unable to render an opinion without resorting to SPECULATION, he or she must state why that is so.  

The appellant is advised that it is his responsibility to report for all scheduled VA examinations and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  

In the event that the appellant does not report for a scheduled VA examination, a copy of the notice informing him of the date, time, and location of the examination must be associated with the claims folder.  If the notice is returned by the Post Office as undeliverable, that fact must be noted in writing and associated with the claims folder.  

4.  When the actions in parts 1, 2, and 3 have been completed, the AOJ must undertake any other indicated development.  Then, the AOJ must adjudicate the issue of entitlement to service connection for a psychiatric disorder, including PTSD.  In so doing, the AOJ may not limit the scope of the claim to only PTSD.  Rather, it must be considered a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that VA obtains in support of the claim. 

If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The appellant need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


